237 So. 2d 861 (1970)
Ex parte James C. TISDALE.
In re CAROLINA CASUALTY INSURANCE COMPANY, a Corporation and Stokley "Tip" Chambers, Individually and d/b/a Stokley Chambers & Co. Insurance Adjusters
v.
James C. TISDALE.
4 Div. 399.
Supreme Court of Alabama.
July 10, 1970.
Tipler, Fuller & Melton, Andalusia, for petitioners.
Albrittons & Rankin, Andalusia, for respondent.
MADDOX, Justice.
Petition of James C. Tisdale for certiorari to the Court of Civil Appeals to review and revise the judgment and decision in Carolina Casualty Insurance Company, a Corporation and Stokley "Tip" Chambers, Individually and d/b/a Stokley Chambers & Co., Insurance Adjusters v. James C. Tisdale, 46 Ala.App. 50, 237 So. 2d 855 (4 Div. 5).
Writ denied.
All the Justices concur.